DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-10, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 of U.S. Patent No. 11423934 in view of US Pub. No. 20040149846 (“Zwettler et al.”). 
The subject matter sought is substantially covered in the U.S. Patent, including but not limited to, a magnetic tape comprising a non-magnetic support and a magnetic layer including a ferromagnetic powder, wherein an edge weave amount of a tape edge on at least one side of the magnetic tape is 0.8 µm or more and 1.5 µm or less. 
The U.S. Patent does not disclose the claimed magnetic tape device. 
However, Zwettler et al. teaches a magnetic tape device comprising a winding reel (28), a magnetic tape (30), and a magnetic tape cartridge (26) including a cartridge reel (42), wherein the magnetic tape is caused to run between the winding reel and the cartridge reel in a state where a tension is applied in a longitudinal direction of the magnetic tape and a maximum value of the tension is 0.50 N or more, and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.40 N or less in the longitudinal direction of the magnetic tape (Fig. 2 and [0037]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the U.S. Patent be in a magnetic tape device, as demonstrated by Zwettler et al., to reduce deformation of the tape in magnetic tape cartridges during storage in order to promote stability and increase tape longevity (Abstract). 

Claims 4, 5, 11, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, 5-7, 9, 11-13, 15, 17, and 18 of U.S. Patent No. 11423934, in view of US Pub. No. 20040149846 (“Zwettler et al.”), and in view of US Pub. No. 20050196645 (“Doi et al.”).
The U.S. Patent and Zwettler et al. teaches a magnetic tape as set forth above. 
The U.S. Patent does not disclose the thickness of the magnetic tape. 
However, Doi et al. teaches its magnetic tape comprising a 0.2 to 0.8 µm thick back coating layer, a 1.5 to 11.0 µm thick non-magnetic support, a 0.2 to 1.5 µm thick non-magnetic layer, and a 0.01 to 0.15 µm thick magnetic layer ([0028], [0034], [0053], and [0076]).  Thus, the thickness of the magnetic tape is 1.91 to 13.45 µm.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the U.S. Patent’s tape thickness be 5.2 µm or less in order to achieve desirable recording capacity and signal ([0028] and [0053]), increase durability [0034], and increase tape-running performance [0076]).
Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 is dependent on Claim 8, which already recites a magnetic tape cartridge and a cartridge reel.  Therefore, it appears that the limitations “A magnetic tape cartridge” in the preamble and “a cartridge reel” should be amended to “The magnetic tape cartridge” and “the cartridge reel”, respectively.  Appropriate clarification and/or correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 20050196645 (“Doi et al.”).
With regards to Claims 8-10, Doi et al. teaches a magnetic tape comprising a non-magnetic support and a magnetic layer including a ferromagnetic powder.  Doi et al. further teaches an edge weave amount of a tape edge on at least one side of the magnetic tape is 1 µm or less (Abstract, Fig. 1, [0015], and [0063]).
The limitation “used in a magnetic tape device, in which the magnetic tape is caused to run between a winding reel and a cartridge reel of a magnetic tape cartridge in a state where a tension is applied in a longitudinal direction of the magnetic tape and a maximum value of the tension is 0.50 N or more, and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.40 N or less in the longitudinal direction of the magnetic tape," is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  This recitation is not given significant patentable weight because it merely describes how the magnetic tape is intended to be used or accessed by a device, and it does not appear to form a magnetic tape that is structurally different from prior art magnetic tapes, such as the ones described by Doi et al.  

With regards to Claim 13, Doi et al. teaches a non-magnetic layer including a non-magnetic powder between the non-magnetic support and the magnetic layer ([0015] and [0033]). 

With regards to Claim 14, Doi et al. teaches a back coating layer including a non-magnetic powder on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided ([0015] and [0076]).

With regards to Claim 15, Doi et al. teaches a magnetic tape cartridge comprising the magnetic tape that is wound around a cartridge reel and accommodated in the magnetic tape cartridge [0102].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20050196645 (“Doi et al.”). 
Doi et al. teaches its magnetic tape comprising a 0.2 to 0.8 µm thick back coating layer, a 1.5 to 11.0 µm thick non-magnetic support, a 0.2 to 1.5 µm thick non-magnetic layer, and a 0.01 to 0.15 µm thick magnetic layer ([0028], [0034], [0053], and [0076]).  Thus, the thickness of the magnetic tape is 1.91 to 13.45 µm.  It would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549. 

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20040149846 (“Zwettler et al.”) in view of US Pub. No. 20050196645 (“Doi et al.”).
With regards to Claims 1-3, 6-10, and 13-15, Zwettler et al. teaches a magnetic tape device comprising a winding reel (28), a magnetic tape (30), and a magnetic tape cartridge (26) including a cartridge reel (42), wherein the magnetic tape is caused to run between the winding reel and the cartridge reel in a state where a tension is applied in a longitudinal direction of the magnetic tape and a maximum value of the tension is 0.50 N or more, and the magnetic tape after running in a state where the tension is applied is caused to be wound around the cartridge reel by applying a tension of 0.40 N or less in the longitudinal direction of the magnetic tape (Fig. 2 and [0037]).  
Zwettler et al. does not teach the magnetic tape comprising a back coating layer including a non-magnetic powder, a non-magnetic support, a non-magnetic layer including non-magnetic powder, and a magnetic layer including a ferromagnetic powder, in this order.  Zwettler et al. further does not teach an edge weave amount of a tape edge on at least one side of the magnetic tape is 1.5 µm or less. 
However, Doi et al. teaches a magnetic tape comprising back coating layer including a non-magnetic powder, a non-magnetic support, a non-magnetic layer including a non-magnetic powder, and a magnetic layer including a ferromagnetic powder, in this sequential order.  Doi et al. further teaches an edge weave amount of a tape edge on at least one side of the magnetic tape is 1.0 µm or less (Abstract, Fig. 1, [0015], and [0063]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the magnetic tape of Zwettler et al. include the claimed layers, as demonstrated by Doi et al., necessary to achieve a high recording density [0019].  It would also have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the magnetic tape of Zwettler et al. exhibit an edge weave amount of a tape edge on at least one side of the magnetic tape to be 1.0 µm or less to effectively carry out servo control and decrease errors [0021].  

With regards to Claims 4, 5, 11, and 12, Zwettler et al. does not teach the magnetic tape having a thickness of 5.6 µm or less or 5.2 µm or less. 
However, Doi et al. teaches its magnetic tape comprising a 0.2 to 0.8 µm thick back coating layer, a 1.5 to 11.0 µm thick non-magnetic support, a 0.2 to 1.5 µm thick non-magnetic layer, and a 0.01 to 0.15 µm thick magnetic layer ([0028], [0034], [0053], and [0076]).  Thus, the thickness of the magnetic tape is 1.91 to 13.45 µm.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Zwettler et al.’s tape thickness be 5.2 µm or less in order to achieve desirable recording capacity and signal ([0028] and [0053]), increase durability [0034], and increase tape-running performance [0076]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785